DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
in claim 1, line 3: “the range” should be “a range”;
in claim 1, line 17: the comma should be deleted; and
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “an impedance measuring unit to determine an impedance of the tissue through which the current flows based on an average impedance linearly correlating with a tissue temperature” in lines 9-11, which renders the claim indefinite.  First, this recitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  However, it is not clear which structure in the specification corresponds to this limitation. In particular, it is not clear what structure determines an impedance of the tissue based on an average impedance linearly correlating with a tissue temperature.  The specification describes the determination of impedance using the current into the tissue and the voltage read from the tissue, not using an average impedance linearly correlating with a tissue temperature.

Third, it is not clear how an impedance of the tissue through which the current flows is determined based on an average impedance linearly correlating with a tissue temperature.  Rather, the specification discloses how a tissue temperature is determined based on an average impedance linearly correlating with a tissue temperature, which is not the same thing.  It is not clear what is intended by the claim language.
Fourth and related to the second, claim 12 recites “wherein the microcontroller provides a frequency-dependent impedance according to the applied current and the measured voltage” in lines 28-30, which is indefinite.  This function of the microcontroller seems related to the determination made by the impedance measuring unit of an impedance of the tissue through which the current flows based on an average impedance linearly correlating with a tissue temperature, but the differences in phraseology make it uncertain how these two recitations are related.  
Claim 12 recites “wherein the microcontroller provides a frequency-dependent impedance according to the applied current and the measured voltage” in lines 28-30, which renders the claim indefinite.  First, it is not clear if “a frequency-dependent impedance” that is “provided” in lines 28-30 is supposed to be the same as, related to, or different from “an impedance of the tissue” that is “determined” in lines 9-11.  Both impedances seem to be 
Claim 25 recites “wherein the voltage received by the measuring electrodes is amplified by a measuring amplifier and supplied to a microcontroller” in lines 1-2, which renders the claim indefinite.  First, it is not clear if “the voltage received by the measuring electrodes” is supposed to be the same as, related to, or different from the step of “measuring a voltage caused by the frequency-variable alternating current by a first measuring electrode and a second measuring electrode” of claim 1, lines 7-9.  The differences in phraseology suggest they are different, but the context suggests they might be the same.  The relationship between the two recitations should be made clear.  Second, it is not clear what relationship “a microcontroller” has with the two determining steps in claim 1, lines 12-17.  Are the determinations in claim 1, lines 12-17 performed by the microcontroller? If it does not, what happens between the supply to the microcontroller and determination steps?  The claim does not make this clear. 
Claim 26 is rejected by virtue of its dependence from claim 25.
Claim 26 recites “wherein a frequency-dependent impedance is evaluated and calculated by the microcontroller from the applied current and the measured voltage” in lines 1-2, which renders the claim indefinite.  First, it is not clear if “a frequency-dependent impedance is evaluated and calculated by the microcontroller” supposed to be the same as, related to, or different from “determining an average impedance of the tissue from the frequency-variable alternating current and the voltage over the frequency range” of claim 1, lines 12-14.  The differences in phraseology suggest they are different, but the context suggests they might be the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 19, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,447,529 (Marchlinski)(previously cited), in view of U.S. Patent Application Publication No. 2010/0292603 (Shiffman)(previously cited), with U.S. Patent No. 2,796,235 (Quigley)(previously cited), U.S. Patent No. 4,246,538 (Barker)(previously cited), or U.S. Patent No. 4,686,477 (Givens)(previously cited) as evidence, and further in view of U.S. Patent No. 5,109,870 (Silny), and further in view of U.S. Patent Application Publication No. 2002/0013537 (Rock).
Marchlinski teaches a method for a continuous, non-invasive determination of a tissue temperature, comprising: supplying a current to a tissue by means of at least one feed electrode (the feed electrodes of col. 8 of Marchlinski), measuring a voltage caused by the current using at least one measuring electrode (the measuring electrodes of col. 8 of Marchlinski); and 
Marchlinski discloses the use of frequencies ranging from 1 kilohertz to 1 megahertz (col. 8 of Marchlinski). Marchlinski teaches that “impedance has been measured at frequencies at which RF energy is applied through commercially available devices, namely in the 500 to 750 kilohertz range” (col. 8, lines 20-25 of Marchlinski).  From these teachings, Marchlinski is suggesting that multiple excitation frequencies may be used and the choice of frequencies is up to the designer.  As such, the choice of frequencies is a results-effective variable that would have been optimized through routine experimentation based on the factors of the desired accuracy, the desired computational time, the desired computational power, and the designer’s preference.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the frequencies (using the suggested frequency ranges of Marchlinski as a starting point) so as to obtain the desired accuracy, the desired computational time, and the desired computational power while achieving the designer’s preference.  Alternatively or additionally, the frequency range of Marchlinski overlaps with the claimed frequency range (MPEP 2131.02).  Marchlinski discloses the use of a range of frequencies to arrive at an impedance.  This suggests that it may be possible to determine an impedance over a frequency range.  Shiffman discloses that an averaged impedance over a frequency range is a suitable parameter (paragraph 0037 of Shiffman).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the frequency-average impedance as the impedance of Marchlinski since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) Marchlinski discloses the use of a range of frequencies to arrive at an impedance and Shiffman discloses how a range of frequencies may be used to arrive at an impedance.

Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Silny teaches that such electrodes may be equal distances from each other (FIG. 1 and col. 2, lines 55-65 of Silny).  It would have obvious to one of ordinary skill in the art at the time of invention to space the electrodes at equal distances from each other since a distance between the electrodes is required and Silny provides such a distance and/or it is a simple substitution of one known element for another to obtain predictable results.
Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Rock teaches the use of Ag/AgCl electrodes (paragraphs 0012 and 0027 of Rock). It would have obvious to one of ordinary skill in the art at the time of invention to use the Ag/AgCl electrode material of Rock as the electrodes of Marchlinski since a material for the electrodes is required and Rock teaches one such material and/or it is a simple substitution of one known element for another to obtain predictable results. 

supplying a current having a current density in the range of microamperes to milliamperes to a tissue by means of a first feed electrode and a second feed electrode having a first distance from one another (supplying a current to the feed electrodes in the micro-ampere range of col. 8 of Marchlinski), wherein the current is a frequency-variable alternating current varied over a frequency range from 330 kHz to 950 kHz (the above 103 analysis; col. 8 of Marchlinski); 
measuring a voltage caused by the frequency-variable alternating current by a first measuring electrode and a second measuring electrode having a second distance from one another (measuring using the measuring electrodes of col. 8 of Marchlinski in a Wenner arrangement as disclosed by Marchlinski; col. 4, lines 34-51; col. 8, lines 13-48 of Marchlinski);
determining an average impedance of the tissue from the frequency-variable alternating current and the voltage over the frequency range (the above 103 analysis; col. 8 of Marchlinski; paragraph 0037 of Shiffman);
determining a tissue temperature based on the average impedance using a linear function between the average impedance and the tissue temperature (the above 103 analysis; FIG. 4 and cols. 7-8 of Marchlinski; paragraph 0037 of Shiffman),
wherein in the Wenner electrode arrangement the first feed electrode and the first measuring electrode have a third distance from one another, the second feed electrode and the second measuring electrode have a fourth distance from one another, and the second, third, and fourth distances are equidistant (measuring using the electrodes of col. 
wherein the first and second feed electrodes comprise a non-metallic material and the first and second measuring electrodes are Ag AgCl multiple electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock).
With respect to claim 8, the combination teaches or suggests that the current in the frequency range is supplied by a frequency-variable generator (the above 103 analysis; col. 8 of Marchlinski).
With respect to claim 19, the combination teaches or suggests determining changes in the tissue temperature based on changes in the average impedance according to the linear function (the above 103 analysis; FIG. 4 and cols. 7-8 of Marchlinski; paragraph 0037 of Shiffman).
With respect to claim 23, the combination teaches or suggests that the Ag AgCl multiple electrodes are Ag AgCl plates or Ag AgCl single electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock).
With respect to claim 24, the combination teaches or suggests that the Ag AgCl plates or Ag AgCl single electrodes are adhesive electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock; paragraph 0029 of Rock discloses that the electrode material are held in place using epoxy; It would have obvious to one of ordinary skill in the art at the time of invention to use the epoxy of Rock to hold the electrodes of Marchlinski since it provides a more secure mounting; Thus, the epoxy makes the electrodes adhesive electrodes).

s 12 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski, in view of Shiffman, with Quigley, Barker, or Givens as evidence, and further in view of Silny, and further in view of Rock, and further in view of U.S. Patent Application Publication No. 2006/0052678 (Drinan)(previously cited).
Marchlinski teaches a method for a continuous, non-invasive determination of a tissue temperature, comprising: supplying a current to a tissue by means of at least one feed electrode (the feed electrodes of col. 8 of Marchlinski), measuring a voltage caused by the current using at least one measuring electrode (the measuring electrodes of col. 8 of Marchlinski); and determining a tissue temperature based on an impedance using a linear function between impedance and tissue temperature (FIG. 4 and cols. 7-8 of Marchlinski).
Marchlinski discloses the use of frequencies ranging from 1 kilohertz to 1 megahertz (col. 8 of Marchlinski). Marchlinski teaches that “impedance has been measured at frequencies at which RF energy is applied through commercially available devices, namely in the 500 to 750 kilohertz range” (col. 8, lines 20-25 of Marchlinski).  From these teachings, Marchlinski is suggesting that multiple excitation frequencies may be used and the choice of frequencies is up to the designer.  As such, the choice of frequencies is a results-effective variable that would have been optimized through routine experimentation based on the factors of the desired accuracy, the desired computational time, the desired computational power, and the designer’s preference.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the frequencies (using the suggested frequency ranges of Marchlinski as a starting point) so as to obtain the desired accuracy, the desired computational time, and the desired computational power while achieving the designer’s preference.  Alternatively or additionally, the frequency range of Marchlinski overlaps with the claimed frequency range (MPEP 2131.02).  Marchlinski 
With respect to the electrodes being in a Wenner arrangement, Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Such an arrangement is a Wenner array (see col. 2, lines 40-62 and FIG. 1 of Quigley; col. 4, lines 34-53 and FIG. 1 of Barker; col 4, lines 3-32 and FIG. 10 of Givens).
Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Silny teaches that such electrodes may be equal distances from each other (FIG. 1 and col. 2, lines 55-65 of Silny).  It would have obvious to one of ordinary skill in the art at the time of invention to space the electrodes at equal distances from each other since a distance between the electrodes is required and Silny provides such a distance and/or it is a simple substitution of one known element for another to obtain predictable results.

Marchlinski discloses that equipment is used to make the measurements (col. 8 of Marchlinski). Drinan teaches the amplifiers and microcontrollers are used to form such equipment (paragraph 0027, 0032, 0034, and 0036 of Drinan).  It would have been obvious to one of ordinary skill in the art to use an amplifier and a microcontroller, as suggested by Drinan, since Marchlinski discloses the use of equipment and Drinan teaches such equipment and/or it provides a stronger signal for analysis and a faster means of computation and/or it is simple substitution of one known element for another to obtain predictable results.
With respect to claim 12, the combination teaches or suggests an apparatus for continuous non-invasive determination of tissue temperature, comprising:
a first feed electrode and a second feed electrode having a first distance from one another for feeding a current into a tissue, the current having a current density in the range of microamperes to milliamperes (the feed electrodes of col. 8 of Marchlinski supplying a current in the micro-ampere range of col. 8 of Marchlinski); and
a first measuring electrode and a second measuring electrode having a second distance from one another for measuring a voltage produced by the current in the tissue 
an impedance measuring unit to determine an impedance of the tissue through which the current flows based on an average impedance linearly correlating with a tissue temperature (col. 8 of Marchlinski; the above 103 analysis; FIG. 4 and cols. 7-8 of Marchlinski; paragraph 0037 of Shiffman; the amplifier and/or microcontroller of the combination);
a microcontroller and a frequency-variable generator to provide the current in a frequency range from 330 kHz to 950 kHz (the above 103 analysis; col. 8 of Marchlinski; the microcontroller of the combination);
wherein the first and second feed electrodes comprise a non-metallic material and the first and second measuring electrodes are Ag AgCl multiple electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock);
wherein the first and second feed electrodes and the first and second measuring electrodes are arranged in a Wenner electrode arrangement in which the first feed electrode and the first measuring electrode have a third distance from one another, the second feed electrode and the second measuring electrode have a fourth distance from one another, and the second, third, and fourth distances are equidistant (the electrodes of col. 8 of Marchlinski in a Wenner arrangement as disclosed by Marchlinski; col. 4, lines 34-51; col. 8, lines 13-48 of Marchlinski), and
wherein the microcontroller provides a frequency-dependent impedance according to the applied current and the measured voltage (the above 103 analysis; col. 8 of Marchlinski; the microcontroller of the combination).

With respect to claim 26, the combination teaches or suggests that a frequency-dependent impedance is evaluated and calculated by the microcontroller from the applied current and the measured voltage (the above 103 analysis; col. 8 of Marchlinski; the amplifier and microcontroller of the combination).

Claims 1, 8, 19, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski, in view of Shiffman, and further in view of Quigley, Barker, or Givens, and further in view of Silny, and further in view of Rock.
Marchlinski teaches a method for a continuous, non-invasive determination of a tissue temperature, comprising: supplying a current to a tissue by means of at least one feed electrode (the feed electrodes of col. 8 of Marchlinski), measuring a voltage caused by the current using at least one measuring electrode (the measuring electrodes of col. 8 of Marchlinski); and determining a tissue temperature based on an impedance using a linear function between impedance and tissue temperature (FIG. 4 and cols. 7-8 of Marchlinski).
Marchlinski discloses the use of frequencies ranging from 1 kilohertz to 1 megahertz (col. 8 of Marchlinski). Marchlinski teaches that “impedance has been measured at frequencies at which RF energy is applied through commercially available devices, namely in the 500 to 750 kilohertz range” (col. 8, lines 20-25 of Marchlinski).  From these teachings, Marchlinski is suggesting that multiple excitation frequencies may be used and the choice of frequencies is up to the designer.  As such, the choice of frequencies is a results-effective variable that would have 
With respect to the electrodes being in a Wenner arrangement, Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Col. 2, lines 40-62 and FIG. 1 of Quigley; col. 4, lines 34-53 and FIG. 1 of Barker; col 4, lines 3-32 and FIG. 10 of Givens disclose an implementation of such arrangement.  It would have been obvious at the time of invention to use the Wenner electrode arrangement in 
Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Silny teaches that such electrodes may be equal distances from each other (FIG. 1 and col. 2, lines 55-65 of Silny).  It would have obvious to one of ordinary skill in the art at the time of invention to space the electrodes at equal distances from each other since a distance between the electrodes is required and Silny provides such a distance and/or it is a simple substitution of one known element for another to obtain predictable results.
Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Rock teaches the use of Ag/AgCl electrodes (paragraphs 0012 and 0027 of Rock). It would have obvious to one of ordinary skill in the art at the time of invention to use the Ag/AgCl electrode material of Rock as the electrodes of Marchlinski since a material for the electrodes is required and Rock teaches one such material and/or it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 1, the combination teaches or suggests a method for a continuous, non-invasive determination of a tissue temperature, the method comprising:
supplying a current having a current density in the range of microamperes to milliamperes to a tissue by means of a first feed electrode and a second feed electrode having a first distance from one another (supplying a current to the feed electrodes in the 
measuring a voltage caused by the frequency-variable alternating current by a first measuring electrode and a second measuring electrode having a second distance from one another (measuring using the measuring electrodes of col. 8 of Marchlinski in a Wenner arrangement in accordance with the above 103 analysis; col. 4, lines 34-51; col. 8, lines 13-48 of Marchlinski);
determining an average impedance of the tissue from the frequency-variable alternating current and the voltage over the frequency range (the above 103 analysis; col. 8 of Marchlinski; paragraph 0037 of Shiffman);
determining a tissue temperature based on the average impedance using a linear function between the average impedance and the tissue temperature (the above 103 analysis; FIG. 4 and cols. 7-8 of Marchlinski; paragraph 0037 of Shiffman),
wherein in the Wenner electrode arrangement the first feed electrode and the first measuring electrode have a third distance from one another, the second feed electrode and the second measuring electrode have a fourth distance from one another, and the second, third, and fourth distances are equidistant (measuring using the electrodes of col. 8 of Marchlinski in a Wenner arrangement in accordance with the above 103 analysis; col. 4, lines 34-51; col. 8, lines 13-48 of Marchlinski; the above 103 analysis involving the equidistance of Silny),

With respect to claim 8, the combination teaches or suggests that the current in the frequency range is supplied by a frequency-variable generator (the above 103 analysis; col. 8 of Marchlinski).
With respect to claim 19, the combination teaches or suggests determining changes in the tissue temperature based on changes in the average impedance according to the linear function (the above 103 analysis; FIG. 4 and cols. 7-8 of Marchlinski; paragraph 0037 of Shiffman).
With respect to claim 23, the combination teaches or suggests that the Ag AgCl multiple electrodes are Ag AgCl plates or Ag AgCl single electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock).
With respect to claim 24, the combination teaches or suggests that the Ag AgCl plates or Ag AgCl single electrodes are adhesive electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock; paragraph 0029 of Rock discloses that the electrode material are held in place using epoxy; It would have obvious to one of ordinary skill in the art at the time of invention to use the epoxy of Rock to hold the electrodes of Marchlinski since it provides a more secure mounting; Thus, the epoxy makes the electrodes adhesive electrodes).

Claims 12 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski, in view of Shiffman, and further in view of Quigley, Barker, or Givens, and further in view of Silny, and further in view of Rock, and further in view of Drinan.

Marchlinski discloses the use of frequencies ranging from 1 kilohertz to 1 megahertz (col. 8 of Marchlinski). Marchlinski teaches that “impedance has been measured at frequencies at which RF energy is applied through commercially available devices, namely in the 500 to 750 kilohertz range” (col. 8, lines 20-25 of Marchlinski).  From these teachings, Marchlinski is suggesting that multiple excitation frequencies may be used and the choice of frequencies is up to the designer.  As such, the choice of frequencies is a results-effective variable that would have been optimized through routine experimentation based on the factors of the desired accuracy, the desired computational time, the desired computational power, and the designer’s preference.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the frequencies (using the suggested frequency ranges of Marchlinski as a starting point) so as to obtain the desired accuracy, the desired computational time, and the desired computational power while achieving the designer’s preference.  Alternatively or additionally, the frequency range of Marchlinski overlaps with the claimed frequency range (MPEP 2131.02).  Marchlinski discloses the use of a range of frequencies to arrive at an impedance.  This suggests that it may be possible to determine an impedance over a frequency range.  Shiffman discloses that an averaged impedance over a frequency range is a suitable parameter (paragraph 0037 of Shiffman).  It would have been obvious to one of ordinary skill in the art at the time of invention 
With respect to the electrodes being in a Wenner arrangement, Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Col. 2, lines 40-62 and FIG. 1 of Quigley; col. 4, lines 34-53 and FIG. 1 of Barker; col 4, lines 3-32 and FIG. 10 of Givens disclose an implementation of such arrangement.  It would have been obvious at the time of invention to use the Wenner electrode arrangement in Quigley, Barker, or Givens since Marchlinski discloses an electrode arrangement and Quigley, Barker, or Givens disclose one type of implementation of such an arrangement.
Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two outer electrodes and the voltage developed in the endocardium between the two inner electrodes may be measured” (col. 8 of Marchlinski).  Silny teaches that such electrodes may be equal distances from each other (FIG. 1 and col. 2, lines 55-65 of Silny).  It would have obvious to one of ordinary skill in the art at the time of invention to space the electrodes at equal distances from each other since a distance between the electrodes is required and Silny provides such a distance and/or it is a simple substitution of one known element for another to obtain predictable results.
Marchlinski teaches “a catheter tip having four spaced electrodes mounted in an insulative base [in which a] fixed current may be passed through endocardium between the two 
Marchlinski discloses that equipment is used to make the measurements (col. 8 of Marchlinski). Drinan teaches the amplifiers and microcontrollers are used to form such equipment (paragraph 0027, 0032, 0034, 0036 of Drinan).  It would have been obvious to one of ordinary skill in the art to use an amplifier and a microcontroller, as suggested by Drinan, since Marchlinski discloses the use of equipment and Drinan teaches such equipment and/or it provides a stronger signal for analysis and a faster means of computation and/or it is simple substitution of one known element for another to obtain predictable results.
With respect to claim 12, the combination teaches or suggests an apparatus for continuous non-invasive determination of tissue temperature, comprising:
a first feed electrode and a second feed electrode having a first distance from one another for feeding a current into a tissue, the current having a current density in the range of microamperes to milliamperes (the feed electrodes of col. 8 of Marchlinski supplying a current in the micro-ampere range of col. 8 of Marchlinski); and
a first measuring electrode and a second measuring electrode having a second distance from one another for measuring a voltage produced by the current in the tissue (the measuring electrodes of col. 8 of Marchlinski in a Wenner arrangement in accordance with the 103 analysis),

a microcontroller and a frequency-variable generator to provide the current in a frequency range from 330 kHz to 950 kHz (the above 103 analysis; col. 8 of Marchlinski; the microcontroller of the combination);
wherein the first and second feed electrodes comprise a non-metallic material and the first and second measuring electrodes are Ag AgCl multiple electrodes (the Ag/AgCl electrodes of Marchlinski using the Ag/AgCl material of Rock);
wherein the first and second feed electrodes and the first and second measuring electrodes are arranged in a Wenner electrode arrangement in which the first feed electrode and the first measuring electrode have a third distance from one another, the second feed electrode and the second measuring electrode have a fourth distance from one another, and the second, third, and fourth distances are equidistant (the electrodes of col. 8 of Marchlinski in a Wenner arrangement in accordance with the 103 analysis; col. 4, lines 34-51; col. 8, lines 13-48 of Marchlinski), and
wherein the microcontroller provides a frequency-dependent impedance according to the applied current and the measured voltage (the above 103 analysis; col. 8 of Marchlinski; the microcontroller of the combination).

With respect to claim 26, the combination teaches or suggests that a frequency-dependent impedance is evaluated and calculated by the microcontroller from the applied current and the measured voltage (the above 103 analysis; col. 8 of Marchlinski; the amplifier and microcontroller of the combination).

Response to Arguments
The Applicant’s arguments filed 4/12/2021 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 4/21/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 4/21/2021.
Prior art rejections
The Applicant’s arguments with respect to claims 1, 8, 12, 19, and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 4/12/2021.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791